Fourth Court of Appeals
                                   San Antonio, Texas
                                         January 22, 2019

                                       No. 04-18-00551-CV

                                   James Brent MANSFIELD,
                                           Appellant

                                                 v.

                                   Stormie Rae MANSFIELD,
                                            Appellee

                   From the 166th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2017-CI-17710
                         Honorable Stephani A. Walsh, Judge Presiding

                                          ORDER
        Appellant’s attorney has filed a motion seeking access to a portion of the record that is
sealed. Specifically, appellant’s attorney seeks access to Petitioner’s exhibit 1, which is included
in the reporter’s record from the hearing that took place in this case on April 10, 2018. The
motion is GRANTED. The clerk of the court is instructed to provide a copy of the requested
portion of the sealed record, Petitioner’s exhibit 1, to appellant’s attorney and appellee’s attorney
on CD-ROM. All parties and their attorneys are ORDERED not to share the contents of this
sealed record with any person except to the extent necessary to prepare their respective briefs.

         In the event appellant or appellee reference the sealed record in their respective briefs,
they are ORDERED to (1) file their respective briefs in paper form only, and (2) with a cover
letter informing the clerk of this court that the brief references the sealed record. See TEX. R.
APP. P. 9.2(c)(3) (exception to electronic filing for documents under seal).

                                                      _________________________________
                                                      Irene Rios, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 22nd day of January, 2019.


                                                      ___________________________________
                                                      KEITH E. HOTTLE,
                                                      Clerk of Court